Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Dudney on March 31, 2021.
The application has been amended as follows:
Claims 1, 5, 8, 12, 15 and 19-20 have been amended, claims 2-4, 9-11 and 16-18 have been cancelled, and claims 21-29 are newly added.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A method for operating a base station, the method comprising: at the base station:
transmitting a first system information block (SIB) including a first index, wherein the first index identifies a first configuration from a list of PRACH configurations, wherein the first configuration specifies a first set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by link-budget-limited UEs, wherein the first SIB is a SIB for link-budget-limited UEs;
transmitting a second SIB including a second index, wherein the second index identifies a second configuration from the list of PRACH configurations, wherein the second configuration specifies a second set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by non-link-budget-limited  UEs, wherein the first and second sets of allowable temporal opportunities are respectively specific to the first and second configurations, wherein the second SIB is a SIB type 2 (SIB2);
PRACH preamble from a user equipment device (UE), wherein the first PRACH preamble is received according to the first configuration indicating the UE is link budget limited; and
at a second time, receiving a second PRACH preamble from the UE, wherein the second PRACH preamble is received according to the second configuration indicating the UE is not link budget limited.

Claims 2-4 canceled.

Claim 5 has been amended as follows:
     5. (Currently Amended)  The method of claim 1, wherein the first PRACH preamble and the second PRACH preamble are selected from distinct sets of preambles.

Claim 8 has been amended as follows:
       8. 	(Currently Amended)  An apparatus, 
a processor configured to cause a base station to:
transmit a first system information block (SIB) including a first index, wherein the first index identifies a first configuration from a list of PRACH configurations, wherein the first configuration specifies a first set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by link-budget-limited UEs, wherein the first SIB is a SIB for link-budget-limited UEs;
transmit a second SIB including a second index, wherein the second index identifies a second configuration from the list of PRACH configurations, wherein the second configuration specifies a second set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by non-link-budget-limited  UEs, wherein the first and second sets of allowable temporal opportunities are respectively specific to the first and second configurations, wherein the second SIB is a SIB type 2 (SIB2);
PRACH preamble from a first user equipment device (UE), wherein the first PRACH preamble is received according to the first configuration indicating the first UE is link budget limited; and
at a second time, receive a second PRACH preamble from a second UE, wherein the second PRACH preamble is received according to the second configuration indicating the second UE is not link budget limited.

Claims 9-11 canceled.

Claim 12 has been amended as follows:
      12. (Currently Amended)  The apparatus of claim 8, wherein the first PRACH preamble and the second PRACH preamble are selected from distinct sets of preambles.

Claim 15 has been amended as follows:
     15. (Currently Amended)  A base station, comprising:
a radio; and
a processor operably connected to the radio and configured to cause the base station to:
transmit a first system information block (SIB) including a first index, wherein the first index identifies a first configuration from a list of PRACH configurations, wherein the first configuration specifies a first set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by link-budget-limited UEs, wherein the first SIB is a SIB for link-budget-limited UEs;
transmit a second SIB including a second index, wherein the second index identifies a second configuration from the list of PRACH configurations, wherein the second configuration specifies a second set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by non-link-budget-limited  UEs, wherein the first and second sets of allowable temporal opportunities are respectively specific to the first and second configurations, wherein the second SIB is a SIB type 2 (SIB2);
at a first time, receive a first PRACH preamble from a first user equipment device (UE), wherein the first PRACH preamble is received according to the first configuration indicating the first UE is link budget limited; and
at a second time, receive a second PRACH preamble from a second UE, wherein the second PRACH preamble is received according to the second configuration indicating the second UE is not link budget limited.

Claims 16-18 canceled.

Claim 19 has been amended as follows:
      19. (Currently Amended)  The base station of claim 15, wherein the first set of allowable temporal opportunities specifies odd frames.

Claim 20 has been amended as follows:
       20. (Currently Amended) The base station of claim 19, wherein the second set of allowable temporal opportunities specifies even frames.

The following are newly added claims:

21. (New) The base station of claim 15, wherein the processor is further configured to cause the base station to invoke at least one communication enhancement mechanism for communication with a link-budget-limited UE. 



	23. (New) The base station of claim 22, wherein the processor is further configured to cause the base station to, in response to the determination that the number of failed random access attempts for the first UE has reached the threshold, boost power of a random access response to the first UE. 

	24. (New) The method of claim 1, further comprising invoking at least one communication enhancement mechanism for communication with a link-budget-limited UE. 

	25. (New) The method of claim 1, further comprising determining that a number of failed random access attempts for the first UE has reached a threshold.

	26. (New) The method of claim 25, further comprising, in response to the determination that the number of failed random access attempts for the first UE has reached the threshold, boosting power of a random access response to the first UE. 

	27. (New) The apparatus of claim 8, wherein the processor is further configured to cause the base station to invoke at least one communication enhancement mechanism for communication with a link-budget-limited UE. 

	28. (New) The apparatus of claim 8, wherein the processor is further configured to cause the base station to determine that a number of failed random access attempts for the first UE has reached a threshold.



Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,278,209 and US Patent 10,582,544 have been reviewed and is approved.  The terminal disclaimer has been recorded.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 Section4, filed February 22, 2021, with respect to claims 1, 5-8, 12-15, and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 11, 5-8, 12-15, and 19-20 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1, 5-8, 12-15, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-8, 12-15, and 19-29 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15 … transmitting a first system information block (SIB) including a first index, wherein the first index identifies a first configuration from a list of PRACH configurations, wherein the first configuration specifies a first set of allowable temporal opportunities for transmission of a randomly selected PRACH preamble by link-budget-limited UEs, wherein the first SIB is a SIB for link-budget-limited UEs; transmitting a second SIB including a second index, wherein the second index identifies a second configuration from the list of PRACH configurations, wherein the second configuration … and in combination with other limitations recited as specified in claims 1, 8 and 15.

Claims 1, 5-8, 12-15, and 19-29 are allowable over ODP rejection since the terminal disclaimer filed on February 22, 2021 is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee (US Pub. No.: 2014/0098761) discloses a method and apparatus are described for a low cost machine-type-communication (LC-MTC) wireless transmit/receive unit (WTRU) to enhance coverage. An example method for physical broadcast channel (PBCH) enhancement includes receiving system information on an enhanced PBCH (ePBCH). The ePBCH is located in a set of radio frames which is a subset of available radio frames, where the subset includes fewer than all the available radio frames. The ePBCH is received in at least one radio frame of the set of radio frames. An example method for physical random access channel (PRACH) enhancement includes receiving configuration of legacy PRACH resources and enhanced PRACH (ePRACH) resources. The WTRU selects one of legacy PRACH resources or ePRACH resources based on a coverage capability. Another example method for PRACH enhancement includes receiving configuration of ePRACH resources. The ePRACH resources include multiple ePRACH resource types, each ePRACH resource type being associated with a coverage capability. 
Nan (US Pub. No.: 2016/0021681) discloses a method for sending and receiving a random access preamble, and a corresponding device. A user equipment (UE) receives, from a base station, a first physical random access channel (PRACH) configuration index that is used to indicate at least two PRACH resource configurations; and selects, according to a channel characteristic value of the UE, a first PRACH resource configuration from the at least two PRACH resource configurations.
Xiong (US Pub. No.: 2016/0227580) discloses a User Equipment (UE) and an Evolved Node-B (eNB) and methods for operating in a coverage enhancement (CE) mode are generally described herein. The UE may include hardware processing circuitry configured to determine a CE category for the UE based at least partly on downlink channel statistics related to reception of one or more downlink signals from an eNB. The CE category may reflect one of a level of additional link margin and a level of system resources for performance at or above a performance threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469